Citation Nr: 1128455	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  08-26 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service connected posttraumatic stress disorder (PTSD) and diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 October 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in July 2007, a statement of the case was issued in July 2008, and a substantive appeal was received in September 2008.

The Veteran testified at a March 2011 Board hearing.  A transcript of the hearing is associated with the claims-file.

The Board observes that the Veteran's notice of disagreement originally initiated an appeal of the additional issues of entitlement to service connection for PTSD and entitlement to an increased disability rating for diabetes mellitus.  However, those two issues are no longer on appeal.  The Veteran's PTSD claim was fully granted by a May 2008 RO rating decision.  The Veteran expressly withdrew the increased rating appeal in a signed written statement dated in July 2008.  Only the single issue listed above and addressed in this Board decision is currently in appellate status.

The Board notes that the Veteran's March 2011 Board hearing testimony includes discussion touching upon the topic of a possible link between the Veteran's heart disease and his exposure to herbicides during military service in Vietnam.  The testimony suggests, without complete clarity, that the Veteran may have intended to raise a claim of entitlement to service connection for heart disease.  This matter is hereby referred to the RO for any appropriate action to obtain clarification of the appellant's intentions concerning the filing of any new claims, including a claim of entitlement to service connection for heart disease secondary to exposure to herbicides.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary in this case before appellate review may properly proceed.  The Veteran contends that he currently suffers from hypertension as a result of his military service.  Specifically, the Veteran contends that his current hypertension has been caused or has been aggravated by either his service-connected diabetes mellitus or his service-connected PTSD.  When the Veteran filed his original claim of entitlement to service connection for hypertension, service connection was not yet in effect for PTSD; however, an RO rating decision dated in May 2008 granted service connection for PTSD.  The Veteran's hearing testimony in March 2011 made expressly clear that he now contends that his hypertension may be caused or aggravated by his recently-service-connected PTSD (in addition to his alternative contention that it is caused or aggravated by service-connected diabetes mellitus).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service- connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, the RO sought a competent medical opinion to address the question of whether the Veteran's current hypertension is etiologically linked to his service-connected diabetes mellitus.  An August 2009 VA medical opinion report accordingly addresses the question, but only to the extent of opining that the "Veteran's hypertension is not due to diabetes."  Significantly, neither this August 2009 medical opinion nor any other competent evidence of record addresses the other essential element of a service connection claim on a secondary basis: whether the claimed disability has been permanently aggravated by the already service-connected disability.  The Board does note that a November 2002 VA examination report also addresses the etiology of the Veteran's hypertension, but this medical opinion also only indicates that the hypertension was not believed to have been "caused" by the Veteran's diabetes.

Fully informed adjudication of the Veteran's claim requires that the medical opinion developed by the RO include consideration addressing whether the Veteran's diabetes mellitus has permanently aggravated the severity of his hypertension.

Thus, a remand is necessary to obtain a complete medical opinion addressing both the causation and aggravation theories of secondary service connection in this case.   The VA examiner / expert must provide an opinion on whether it is at least as likely as not that the Veteran's hypertension is proximately due to, caused by, or permanently aggravated by his service-connected diabetes mellitus.

Additionally, the relatively recent grant of service connection for PTSD and the Veteran's contention at his Board hearing that his hypertension may have been caused or aggravated by his service-connected PTSD have raised a new theory of entitlement during the course of this appeal.  Under these circumstances, this remand for a new VA examination / medical opinion also presents an opportunity to obtain a medical opinion addressing whether it is at least as likely as not that the Veteran's hypertension is proximately due to, caused by, or permanently aggravated by his service-connected PTSD.

The Board also observes that remand at this time provides an opportunity for the RO/AMC to issue new VCAA notice to the Veteran to insure that appropriate notice specific to claims of entitlement to service connection on a secondary basis is properly provided.

Finally, the Board observes that the Veteran's March 2011 hearing testimony identifies a private medical provider from whom he has received potentially pertinent medical treatment and consultation concerning the etiology of his hypertension.  The Veteran identified a Dr. Tom Morril and discussed receiving pertinent treatment from this provider (and discussing that the provider has verbally expressed a medical opinion supportive of the Veteran's claim).  The hearing included some discussion of the Veteran's intention to obtain a written medical opinion from this doctor, and the record was held open for a period following the hearing to permit the Veteran an opportunity to submit additional evidence.  No such evidence was subsequently received; it is unclear whether the Veteran desired to include any records from this private medical provider in the claims-file, or whether the Veteran desired to have VA assist in obtaining such records.  In any event, as this case must be remanded for other reasons, it is reasonable at this time to take appropriate steps to clarify the Veteran's intentions and solicit the proper authorizations from the Veteran to obtain any private medical records he wishes to add to the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should review the record and take any necessary action to ensure compliance with all VCAA notice and assistance requirements, including providing specific notice concerning claims of service connection on a secondary basis.  At the same time, appropriate release forms should be secured from the Veteran so as to obtain any medical records from Dr. Tom Morril (identified in the Veteran's Board hearing testimony).  The AMC/RO should take appropriate action to obtain and associate with the claims-file any private medical records identified by the Veteran.

2.  The RO/AMC should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his current hypertension.  (If the Veteran declines to report for a new examination, a medical opinion should nevertheless be obtained based upon the available information in the claims-file).  It is imperative that the claims file be made available to the examiner for review in connection with the examination.

The examiner should offer an opinion as to whether it is at least as likely as not (a probability of at least 50 percent) that the Veteran's hypertension: a) is causally related to the Veteran's active duty service; b) is proximately due to, caused by, or permanently aggravated by his service-connected diabetes mellitus, or his service-connected PTSD as well as the other service-connected disabilities, in whole or in part.  The Board emphasizes that it is critical that the examiner expressly address not only 'causation' but also 'aggravation' in opining upon whether there is any link between the Veteran's hypertension and his service connected disabilities, to  include diabetes mellitus and/or PTSD.

A detailed rationale for all opinions expressed should be furnished.

3.  In the interest of avoiding further remand, the AMC/RO should review the medical opinions obtained and ensure that adequate rationales have been offered.

4.  After completion of the above and any further development deemed necessary, the AMC/RO should readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


